Judgment, Supreme Court, Bronx County (Edgar G. Walker, J.), entered June 8, 2005, after a jury trial, awarding plaintiff the principal sum of $450,000 for past and future pain and suffering, plus interest in the amount of $665.75, unanimously modified, on the law, the award of interest vacated and the matter remanded to the Clerk of Bronx County with directions to recompute interest at the rate of 3% per annum against both defendants, and otherwise affirmed, without costs.
Taken as a whole, the court’s charge to the jury met the appropriate standard that defendants were required to use reasonable care under all the circumstances in the maintenance of the bus (Bethel v New York City Tr. Auth., 92 NY2d 348 [1998]; Bell v New York City Tr. Auth., 21 AD3d 299 [2005], lv dismissed 6 NY3d 770 [2006]).
To the extent that the judgment included interest at the rate of 9% instead of 3%, the matter should be remanded (Public Authorities Law § 1212 [6]; § 1203-a [6]; Klos v New York City Tr. Auth., 240 AD2d 635 [1997], lv dismissed 91 NY2d 885 [1998]; Miller v Manhattan & Bronx Surface Tr. Operating Auth., 120 AD2d 471 [1986]). Concur—Mazzarelli, J.P., Saxe, Marlow, Sullivan and Williams, JJ.